     Case 2:20-cv-00927-DWL-ESW Document 17 Filed 02/12/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Joshua Jermaine Jones,                           No. CV-20-00927-PHX-DWL (ESW)
10                  Plaintiff,                         ORDER
11    v.
12    Red Rock Correctional Center, et al.,
13                  Defendants.
14
15          Petitioner, who is proceeding pro se, initiated this civil rights action in May 2020

16    by filing a complaint. (Doc. 1.) The complaint names four defendants: (1) “Red Rock

17    CCA”; (2) “Unknown Insurer of Red Rock CCA”; (3) “Unknown Medical Provider”; and

18    (4) “Unknown Insurer of Unknown Medical Provider.” (Id. at 5.)

19          On November 3, 2020, Magistrate Judge Willett issued an order requiring Plaintiff

20    to show cause why the first defendant, “Red Rock CCA,” shouldn’t be dismissed as an

21    improperly named defendant (because prison facilities aren’t “persons” for purposes of 42

22    U.S.C. § 1983) and why the remaining three defendants shouldn’t be dismissed for failure

23    to timely serve. (Doc. 13.)

24          On November 16, 2020, Plaintiff filed a document suggesting that the third

25    defendant, “Unknown Medical Provider,” was actually Dr. Derek Burnett. (Doc. 14.) This

26    document did not address the other three defendants. Magistrate Judge Willett later

27    construed this document as a motion to substitute Dr. Derek Burnett as a party, which

28    request was granted, and a request for an extension of time to serve Dr. Derek Burnett,
     Case 2:20-cv-00927-DWL-ESW Document 17 Filed 02/12/21 Page 2 of 2



 1    which request was also granted. (Doc. 15,)
 2           On January 20, 2021, Magistrate Judge Willett issued a report and recommendation
 3    (“R&R”) concluding that the remaining three defendants should be dismissed from this
 4    action. (Doc. 16.) The R&R further stated that “[t]he parties shall have fourteen days from
 5    the date of service of a copy of this recommendation within which to file specific written
 6    objections with the Court.” (Id. at 4.)
 7           Here, no such objections have been filed. Thus, the Court accepts the Magistrate
 8    Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does
 9    not appear that Congress intended to require district court review of a magistrate’s factual
10    or legal conclusions, under a de novo or any other standard, when neither party objects to
11    those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[N]o
12    review is required of a magistrate judge’s report and recommendation unless objections are
13    filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
14    (“[T]he district judge must review the magistrate judge’s findings and recommendations
15    de novo if objection is made, but not otherwise.”).
16           Accordingly,
17           IT IS ORDERED that:
18           1.       The R&R (Doc. 16) is accepted.
19           2.       Defendant “Red Rock CCA” is dismissed from this action as an improper
20    defendant.
21           3.       Defendants “Unknown Insurer of Red Rock CCA” and “Unknown Insurer of
22    Unknown Medical Provider” are dismissed from this action for failure to substitute and
23    timely serve.
24           Dated this 12th day of February, 2021.
25
26
27
28


                                                 -2-
